Citation Nr: 0921310	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-33 066	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
head injury to include post-concussion syndrome.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for lumbosacral 
strain.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.  

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1976 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2008, the Veteran was scheduled for a hearing before 
the Board, but he timely requested that his hearing be 
postponed because he was not available to appear on the 
scheduled date.  

As good cause has been shown and to ensure procedural due 
process, the case is REMANDED for the following action:

Reschedule the Veteran for a hearing 
before the Board at the Regional Office.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




